DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 8/2/2022. Claims 1-20 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 9 of 12, filed 8/2/2022, with respect to Drawing and Specification amendments have been fully considered and are persuasive.  The Objection of Figure 2 has been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 9-12 of 12, filed 8/2/2022, have been fully considered but they are not persuasive. The Applicant has argued that neither Matson nor Paull disclose or teach the amended limitations of claim 1 and analogous claim 18, specifically “…a hinged boom assembly having a hoist boom and a stick boom pivotable with respect to the hoist boom about a hinge by associated hydraulic cylinders, the hinge boom assembly terminating in an excavation tool…” and “…modify the operator-commanded movement in a manner preventing breach of the virtual excavation floor by the excavation tool, including controlling the hydraulic cylinders to extend and retract the stick boom, the hoist boom, or both, to pivot about the hinge and prevent the excavation tool from breaching the virtual excavation tool…” however the Examiner respectfully disagrees.  The Paull reference teaches both a hinged boom assembly with the above noted features (see Paull at least Fig 15 and [0055]) as well as the control aspects of said hinged boom assembly (see Paull at least Fig 15, [0074], and [0092]-[0093]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
A detailed rejection follows below.

Claim Objections
 Claims 1 and 18 are objected to because of the following informalities:  the amended limitations “…a hinged boom assembly having a hoist boom and a stick boom pivotable with respect to the hoist boom about a hinge…” appear to include a grammatically incorrect phrase, and the Examiner recommends updating to the following: “…a hinged boom assembly having a hoist boom and a stick boom, the stick boom pivotable with respect to the hoist boom about a hinge…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matson et al. (US-2017/0292248; hereinafter Matson; already of record) in view of Paull (US-2016/0010311; already of record).
Regarding claim 1, Matson discloses an intelligent hinged boom excavation system utilized in conjunction with a work vehicle (see Matson at least Abs), the intelligent hinged boom excavation system comprising: 
a hinged boom assembly … terminating in an excavation tool (see Matson at least [0025] and Fig 1); 
an electro-hydraulic (EH) actuation subsystem including hydraulic cylinders integrated into the hinged boom assembly (see Matson at least Fig 1); 
boom assembly tracking sensors coupled to the hinged boom assembly and configured to provide tracking data indicative of excavation tool movement (see Matson at least [0025]-[0026]); and 
a controller architecture coupled to the EH actuation subsystem and to the boom assembly tracking sensors (see Matson at least [0027]), the controller architecture operable in an excavation depth limiting mode in which the controller architecture: 
…
…
…
However, Matson does not explicitly disclose the following:
…a hinged boom assembly having a hoist boom and a stick boom pivotable with respect to the hoist boom about a hinge by associated hydraulic cylinders, the hinge boom assembly terminating in an excavation tool…
…the controller architecture: 
tracks a current position of the excavation tool relative to a virtual excavation floor utilizing the tracking data provided by the boom assembly tracking sensors; 
determines when an operator-commanded movement of the hinged boom assembly will result in breach of the virtual excavation floor by the excavation tool based, at least in part, on the current position of the hinged boom assembly; and 
when determining that an operator-commanded movement of the hinged boom assembly will result in breach of the virtual excavation floor, controls the EH actuation subsystem to modify the operator-commanded movement in a manner preventing breach of the virtual excavation floor by the excavation tool, including controlling the hydraulic cylinders to extend and retract the stick boom, the hoist boom, or both, to pivot about the hinge and prevent the excavation tool from breaching the virtual excavation tool.
Paull, in the same field of endeavor, teaches 
…a hinged boom assembly having a hoist boom and a stick boom pivotable with respect to the hoist boom about a hinge by associated hydraulic cylinders, the hinge boom assembly terminating in an excavation tool (see Paull at least Fig 15 and [0055])…
…the controller architecture: 
tracks a current position of the excavation tool relative to a virtual excavation floor utilizing the tracking data provided by the boom assembly tracking sensors (see Paull at least [0048]);
determines when an operator-commanded movement of the hinged boom assembly will result in breach of the virtual excavation floor by the excavation tool based, at least in part, on the current position of the hinged boom assembly (see Paull at least [0048]); and 
when determining that an operator-commanded movement of the hinged boom assembly will result in breach of the virtual excavation floor, controls the EH actuation subsystem to modify the operator-commanded movement in a manner preventing breach of the virtual excavation floor by the excavation tool (see Paull at least [0048] and Figs 9A-9C), including controlling the hydraulic cylinders to extend and retract the stick boom, the hoist boom, or both, to pivot about the hinge and prevent the excavation tool from breaching the virtual excavation tool (see Paull at least Fig 15, [0074], and [0092]-[0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle as disclosed by Matson with automatic controls that regulate excavation depth as taught by Paull to allow for more accurate and simplistic operation to achieve grades per design (see Paull at least [0004]-[0005]).
Regarding claim 2, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1, wherein the controller architecture is further configured to establish a location and an orientation of the virtual excavation floor in a three dimensional (3D) tool space through which the excavation tool moves (see Matson at least [0033]).
Regarding claim 3, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 2, wherein the controller architecture defines the virtual excavation floor as a two dimensional plane in the 3D tool space (see Matson at least [0042]-[0043] and Fig 5-6).
Regarding claim 4, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 2, wherein the controller architecture establishes the location of the virtual excavation floor based, at least in part, on an excavation depth setting and a ground height reference point (see Matson at least [0033] and [0035]).
Regarding claim 6, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 4, further comprising a ground height sensor coupled to the controller architecture and configured to provide thereto data indicative of a ground height relative to a chassis of the work vehicle (see Matson at least [0035]); and 
wherein the controller architecture establishes the ground height reference point based, at least in part, on the data provided by the ground height sensor (see Matson at least [0035]).
Regarding claim 8, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 2, wherein the controller architecture establishes the orientation of the virtual excavation floor based, at least in part, on operator input indicating a target grade for an excavation feature desirably created utilizing the excavation implement (see Matson at least [0030]).
Regarding claim 9, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1, wherein, when controlling the EH actuation subsystem to modify the operator-commanded movement in a manner preventing breach of the virtual excavation floor by the excavation tool, the controller architecture modifies the operator-commanded movement such that a cutting edge of the excavation tool moves along the virtual excavation floor in a direction indicated by an operator input command (see Paull at least [0048] and Fig 9A-9C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as disclosed by Matson in view of Paull with automatic controls that regulate excavation depth as taught by Paull to allow for more accurate and simplistic operation to achieve grades per design (see Paull at least [0004]-[0005]).
Regarding claim 10, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1, wherein the controller architecture is configured to: 
further determine whether an operator-commanded movement of the hinged boom assembly will result in breach of a virtual sidewall by the excavation tool, the virtual sidewall extending from the virtual excavation floor to a ground height (see Paull at least [0048]); and 
when determining that an operator-commanded movement of the hinged boom assembly will result in breach of the virtual excavation floor, control the EH actuation subsystem to modify the operator-commanded movement in a manner preventing breach of the virtual sidewall by the excavation tool (see Paull at least [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as disclosed by Matson in view of Paull with automatic controls that regulate excavation depth as taught by Paull to allow for more accurate and simplistic operation to achieve grades per design (see Paull at least [0004]-[0005]).
Regarding claim 11, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 10, wherein the virtual sidewall comprises a two dimensional plane defining a backface of an excavation feature desirably created utilizing the excavation implement (see Matson at least [0042]-[0043] and Fig 5-6).
Regarding claim 12, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1, wherein the controller architecture is further operable in a linear control mode in which the controller architecture translates operator input commands into linear movement of the excavation tool along at least one of: 
a first axis parallel to the virtual excavation floor (see Paull at least [0048] and [0059]); and 
a second axis orthogonal to the virtual excavation floor (see Paull at least [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as disclosed by Matson in view of Paull with automatic controls that regulate excavation depth as taught by Paull to allow for more accurate and simplistic operation to achieve grades per design (see Paull at least [0004]-[0005]).
Regarding claim 15, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1, wherein the excavation tool comprises a backhoe bucket (see Matson at least [0025] and Fig 1); and 
wherein the hinged boom assembly comprises: 
an inner boom attached to or attachable to a chassis of the work vehicle at a first pivot joint (see Matson at least [0025] and Fig 1); and 
an outer boom having a first end portion joined to the inner boom at a second pivot joint and having a second end portion joined to the backhoe bucket at a third pivot joint (see Matson at least [0025] and Fig 1).
Regarding claim 16, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 15, wherein boom assembly tracking sensors comprise rotary position sensors integrated into the first, second, and third pivot joints (see Paull at least [0057] which describes the use of sensors attached to any fixable point of the machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Matson in view of Paull with position sensors as taught by Paull to allow for the monitoring of machine parts with respect to the elevation of excavation within the proximity of the machine (see Paull at least [0056]-[0057]).
Regarding claim 17, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1, further comprising a joystick rotatable about a first axis and coupled to the controller architecture (see Paull at least [0056]); and 
wherein the controller architecture is operable in a linear control mode in which the controller architecture translates rotation of the joystick about the first axis to linear movement of the excavation implement along the virtual excavation floor (see Paull at least [0056] and [0075]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Matson in view of Paull with a joystick for controlling excavation procedures as taught by Paull to provide input/output controls for the machine (see Paull at least [0056]).
Regarding claim 18, Matson in view of Paull teach the analogous material of that in claims 1 and 17 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 19, Matson in view of Paull teach the analogous material of that in claim 3 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 20, Matson in view of Paull teach the analogous material of that in claim 17 as recited in the instant claim and is rejected for similar reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matson in view of Paull as applied to claim 4 above, and further in view of Brandi et al. (US-2019/0382985; hereinafter Brandi; already of record).
Regarding claim 5, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 4.  However, neither Matson nor Paull teach the controller architecture establishes the ground height reference point based, at least in part, on an estimated position of the excavation tool in response to receipt of operator input indicating that the excavation tool currently resides in a ground-contacting position.
Brandi, in the same field of endeavor, teaches the controller architecture establishes the ground height reference point based, at least in part, on an estimated position of the excavation tool in response to receipt of operator input indicating that the excavation tool currently resides in a ground-contacting position (see Brandi at least [0047]-[0048] and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine as taught by Matson in view of Paull with the capability of determining a ground height reference point as taught by Brandi to calculate how much excavation has been achieved with respect to the original ground elevation (see Brandi at least [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matson in view of Paull as applied to claim 6 above, and further in view of Lamela et al. (US-2019/0078295; hereinafter Lamela; already of record).
Regarding claim 7, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 6 … the ground height sensor configured to detect an angular position of at least one of the stabilizer arms when rotated into the deployed position (see Paull at least [0057] which describes the use of angle sensors attached to any fixable point of the machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Matson in view of Paull with ground height sensors as taught by Paull to allow for the monitoring of machine parts with respect to the elevation of excavation within the proximity of the machine (see Paull at least [0056]-[0057]).
However, neither Matson nor Paull explicitly disclose or teach …stabilizer arms rotatable between a stowed position and a deployed position, the ground height sensor configured to detect an angular position of at least one of the stabilizer arms when rotated into the deployed position.
Lamela, in the same field of endeavor, teaches …stabilizer arms rotatable between a stowed position and a deployed position, the ground height sensor configured to detect an angular position of at least one of the stabilizer arms when rotated into the deployed position (see Lamela at least [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle as disclosed by Matson in view of Paull with sensors relative to stabilizer arms as taught by Lamela to allow for the monitoring of elevation within the proximity of the machine (see Lamela at least [0023]). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matson in view of Paull as applied to claim 1 above, and further in view of Sahm (US-5,065,326; already of record).
Regarding claim 13, Matson in view of Paull teach the intelligent hinged boom excavation system of claim 1.  However, neither Matson nor Paull explicitly disclose or teach the controller architecture is further operable in a load limiting control mode in which the controller architecture commands the EH actuation system to reduce a penetration depth of the excavation tool in response to detection of an overload condition.
Sahm, in the same field of endeavor, teaches the controller architecture is further operable in a load limiting control mode in which the controller architecture commands the EH actuation system to reduce a penetration depth of the excavation tool in response to detection of an overload condition (see Sahm at least col 8 line 60 – col 9 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine of Matson and Paull with overload protection as taught by Sahm to provide an automated means that detects overloading and prevents overload more accurately (see Sahm at least col 1 line 64 – col 2 line 7).
Regarding claim 14, Matson in view of Paull and further in view of Sahm teach the intelligent hinged boom excavation system of claim 13, wherein the overload condition comprises a current stall or an anticipated stall of the EH actuation subsystem (see Sahm at least col 8 line 60 – col 9 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine of Matson and Paull with overload protection as taught by Sahm to provide an automated means that detects overloading and prevents overload more accurately (see Sahm at least col 1 line 64 – col 2 line 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/18/2022